972 So.2d 1043 (2008)
Steven B. GUIDRY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5768.
District Court of Appeal of Florida, First District.
January 23, 2008.
Jack Behr, Public Defender, and James W. Tongue, Assistant Public Defender, Shalimar, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because the notice of appeal was not timely filed, we are constrained to dismiss this appeal for lack of jurisdiction. Although the trial court entered an order purporting to grant appellant leave to pursue a belated appeal, jurisdiction to entertain a request for belated appeal lies with the appropriate appellate court, rather than the trial court. See Bailey v. State, 845 So.2d 259 (Fla. 2d DCA 2003); Fla. *1044 R.App. P. 9.141(c)(2). Our dismissal of this appeal is without prejudice to appellant's right to seek a belated appeal by filing a proper petition with this court in accordance with Florida Rule of Appellate Procedure 9.141(c).
APPEAL DISMISSED.
ALLEN, VAN NORTWICK, and LEWIS, JJ., concur.